386 U.S. 270 (1967)
LOUISIANA ET AL.
v.
UNITED STATES.
No. 938.
Supreme Court of United States.
Decided March 13, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, and Thomas W. McFerrin and William P. Schuler, Assistant Attorneys General, for appellants.
Solicitor General Marshall, Assistant Attorney General Doar and Alan G. Marer for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted and the case set for hearing.